Case 1:18-cv-08797-VSB Document 10 Filed 10/15/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MARIA L MORENO, individually and on
behalf of others similarly situated,
Plaintiff, Case No. 18~CV-08797
~v. NOTICE OF APPEARANCE

 

89 MONTCLAIR CLEANERS INC. (D/B/A 89
MONTCLAIR CLEANERS) and HYUN C
KIM,

Defendants.
x

PLEASE TAKE NOTICE, that the Law Offices of Diane H. Lee, hereby enters its
appearance as Counsel on behalf of all Defendants in the above-captioned matter, and requests that
copies of all pleadings and other papers (however designated) filed in this action as well as notices

given or required to be given in this action, be given and served upon the undersigned at the

addresses listed below:

Diane I-I. Lee [DL3170]

The Law Oftices of Diane H. Lee
158 Linwood Plaza Suite 308-310
Fort Lee, NJ 07024

16 W. 32“d street suite 305
New York, NY lOOOl
Telephone: 201-363-0101
201-482-8797
Facsimile: 888-908-3660

FURTHER, if any limited service lists are used in the proceeding, undersigned request

inclusion thereon

To:

Case 1:18-cv-08797-VSB Document 10 Filed 10/15/18 Page 2 of 2

Dated: Oetober 15, 2018

Michael A. Faillace, Esq.

Michael Faillace & Associates. P.C.

60 East 42nd Street, Suite 4510
New York, New York 10165
(212) 317~1200

Attorneyfor Plainrg`fj””

*-~

By: l//%"

Diette H.' Le 3 1/76]

The Law O fices of Diane H. Lee
158 Linwood Plaza Suite 308~310
Fort Lee, NJ 07024

 

16 W. 32”°‘ street suite 305
New York, NY 10001
Telephone: 201-363-0101
201 ~482-879'7
Facsimile: 888-908-3660
DLEE@DHLLAW.COM

